COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-17-00327-CV


IN RE ANGELO MOSES AND                                                  RELATORS
TIFFANY MOSES



                                       ----------

                             ORIGINAL PROCEEDING
                         TRIAL COURT NO. 096-279625-15

                                       ----------

                           MEMORANDUM OPINION1

                                       ----------

      The court has considered relators’ petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relators’ petition for writ of

mandamus is denied.

                                                    PER CURIAM

PANEL: SUDDERTH, KERR, and PITTMAN, JJ.

DELIVERED: September 29, 2017




      1
          See Tex. R. App. P. 47.4, 52.8(d).